TORRUELLA, Circuit Judge
(dissenting).
Someone once said that a camel is a horse that was designed by a committee, an observation of particular relevance to en banc opinions. See United States v. M/V BIG SAM, 693 F.2d 451, 456 (5th Cir.1982) (Gee, J., dissenting). The present case is no exception. For the sake of reaching a consensus, the majority compromises principle and further clouds the law in this fundamental area of First Amendment rights. That is too high a price to pay for collegiality.
The majority concludes that some politically discriminatory personnel actions against public employees short of dismissal may constitute a violation of the employee’s associational rights under the First Amendment, and thus actionable pursuant to 42 U.S.C. § 1983. This result is hardly remarkable, although the restrictions placed upon this holding by the majority are. This conclusion, minus these severe restrictions, was the same one reached by the panels in both of these appeals back in 1987,1 as well as that of other circuits since.2 E.g., Pieczynski v. Duffy, 875 F.2d 1331, 1333 (7th Cir.1989), reh’g denied, 1989 WL 56224, 1989 U.S.App. Lexis 10065; Lieberman v. Reisman, 857 F.2d 896, 900 (2d Cir.1988); Bennis v. Gable, 823 F.2d 723, 731 (3d Cir.1987). See also Note, First Amendment Limitation on Patronage Employment Practices, 49 U.Chi.L. Rev. 181 (1982); Note, Republicans Only Need Apply; Patronage Hiring and the First Amendment in Avery v. Jennings, 71 Minn.L.Rev. 1374 (1987). Contra, Rutan v. Republican Party of Illinois, supra; Delong v. United States, 621 F.2d 618, 623-24 (4th Cir.1980).
What is remarkable is the myopic reluctance of this Court to fully recognize the associational rights of public employees in non-discharge personnel situations, given the overwhelming evidence that this result is mandated by Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980), and Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976). This reluctance is evidenced not only by the unusual *1228amount of foot dragging that has preceded reaching a consensus on an issue of minimal complexity, but more pointedly, by the timbre of the majority’s opinion. That opinion, which in places more resembles a defense litigation manual than an Article III court decision, throws to the wind all notions of case and controversy resolution. See ante at 1218-20. Reluctance is also manifested by the unprecedented number and nature of tailor-made stumbling blocks, incantated from thin air and placed in the path of civil rights litigants like a carefully laid legal mine field.
As if those chilling processes were not enough, in the questionable interest of keeping this Court’s docket within acceptable levels, ante at 1222, the majority concludes its arctic discourse by unwarrantedly invoking rules of sanction and review which will undoubtedly intimidate both the bar and the bench. See ante at 1222-23. All of this is secondary, however, to the fact that the standards created are confusing, unworkable and constitutionally flawed.
As linchpin for its rationale, the majority starts by telling us that “the difficulties facing courts in cases involving [public] employer action less final and definitive than dismissal are potentially enormous.” Ante at 1214. This is, of course, totally irrelevant, but even if it were material, it is not any more difficult, tedious or complex to resolve these political harassment cases than the myriad of other issues routinely decided by courts, particularly in the area of employment practices. Deciding such issues is the daily bread and butter of district and appellate courts. See Price Waterhouse v. Hopkins, — U.S. —, 109 S.Ct. 1775, 104 L.Ed.2d 268 (1989). Each day federal courts “sift out the chaff of minor irritants and frustration from the wheat of truly significant adverse actions,” ante at 1214, in cases involving private employers accused of engaging in discriminatory or harassing actions short of discharge, in scenarios in which the alleged animus is race3, age,4 gender,5 or grounded on anti-union motivation.6 Despite the application of these laws to private employers and “the difficulties facing courts” in deciding what is discriminatory or harassing in those situations, private enterprise generally survives, and still manages to pass, with some moderate degree of success, the ultimate litmus test of efficiency: turning a profit. Why should not the public employer be held to similar standards as the private employer, particularly when dealing with the protection of core First Amendment rights? The protestation of the majority, that only restrictive application of § 1983 will allow the governmental employer to operate efficiently, is contrary to the above cited experience in private industry, and for that matter, in the public sector as well wherein numerous restrictions on discrimination and harassment short of discharge are applicable to public employers.7
The argument that such restrictions on governmental action somehow nullify the democratic majority vote is equally spurious. The First Amendment, like most of the Bill of Rights, exists to protect minorities from abuses of the majority even when constituted in a democratically elected government. Winning an election is not a license to commit First Amendment abuses. See Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287; Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673.
As is the case with other standards promoted by this court in the field of political *1229discrimination,8 the so-called “categorical approach” promoted by the majority establishes a non-standard which is biased in favor of the public employer. The emphasis is in the wrong place. This court appears to be more concerned with “harassing lawsuits,” ante at 1217, than with harassed employees. Furthermore, in establishing a “clear and convincing evidence” standard for plaintiffs to prove “unreasonably inferior” changes in conditions sufficient to find a violation of § 1983, the court engages in action tantamount to judicially amending this legislation. I am unaware of, nor does the majority cite, any case litigated pursuant to § 1983 in which a standard of proof higher than that required in all civil suits (i.e., proof beyond a preponderance of the evidence) has been exacted. Cf. Price Waterhouse v. Hopkins, 109 S.Ct. 1775.
Neither case relied on by the majority, Addington v. Texas, 441 U.S. 418, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979), nor Anderson v. Cryovac, Inc., 862 F.2d 910 (1st Cir.1988), involved civil rights litigation. Their holdings are completely irrelevant to the present controversy. Addington concerns the standard of proof for civil commitment which, because the end result is akin to criminal imprisonment, requires a higher standard of proof than in an ordinary civil case. Anderson is equally inapposite. It involves the presumption raised against a party who destroys, the contents of documents which affect that party. Moreover, in Price Waterhouse v. Hopkins, a Title VII case, the Court said as follows:
Conventional rules of civil litigation generally apply in Title VII cases, see, e.g., United States Postal Service Bd. of Governors v. Aikens, 460 U.S. 711, 716, 103 S.Ct. 1478, 1482, 75 L.Ed.2d 403 (1983) (discrimination not to be “treat[ed] ... differently from other ultimate questions of fact”), and one of these rules is that parties to civil litigation need only prove their case by a preponderance of the evidence. See, e.g., Herman & Mac-Lean v. Huddleston, 459 U.S. 375, 390, 103 S.Ct. 683, 691, 74 L.Ed.2d 548 (1983). Exceptions to this standard are uncommon, and in fact are ordinarily recognized only when the government seeks to take unusual coercive action — action more dramatic than entering an award of money damages or other conventional relief — against an individual. See Santosky v. Kramer, 455 U.S. 745, 756, 102 S.Ct. 1388, 1396, 71 L.Ed.2d 599 (1982) (termination of parental rights); Addington v. Texas, 441 U.S. 418, 427, 99 S.Ct. 1804, 1810, 60 L.Ed.2d 323 (1979) (involuntary commitment); Woodby v. INS, 385 U.S. 276, 87 S.Ct. 483, 17 L.Ed.2d 362 (1966) (deportation); Schneiderman v. United States, 320 U.S. 118, 122, 125, 63 S.Ct. 1333, 1335, 1336, 87 L.Ed. 1796 (1943) (denaturalization). Only rarely have we required clear and convincing proof where the action defended against seeks only conventional relief, see, e.g., Gertz v. Robert Welch, Inc., 418 U.S. 323, 342, 94 S.Ct. 2997, 3008, 41 L.Ed.2d 789 (1974) (defamation)....
Significantly, the cases from this Court that most resemble this one, Mt. Healthy and Transportation Management, did not require clear and convincing proof. Mt. Healthy, 429 U.S., at 287, 97 S.Ct., at 576; [N.L.R.B. v. Transportation Management, 462 U.S. [393] at 400, 403, 103 S.Ct. [2469] at 2473, 2475 [76 L.Ed.2d 667 (1983) ]. We are not inclined to say that the public policy against firing employees because they spoke out on issues of public concern or because they affiliated with a union is less important than the policy against discharging employees on the basis of their gender. Each of these policies is vitally important, and each is adequately served by requiring proof by a preponderance of the evidence.
Price Waterhouse v. Hopkins, 109 S.Ct. 1792-93. In a century of civil rights litiga*1230tion no court has ever proposed the barriers that the majority is today establishing.
But the majority is still not satisfied. Instead, it goes further and adds a new weapon to the public employer’s arsenal, the so-called “changeover” defense. This defense “refers to a new administration’s claim that challenged actions taken reasonably soon after the ‘changeover’ in power were designed to advance its First Amendment-related interest in implementing its policies.” Ante at 1220. The majority justifies this new defense on the grounds that “an incoming administration must be given ample room to effect this sort of change without the fear of triggering a multitude of lawsuits by employees whose jobs have changed.” Id. Lest the government employer be too encumbered by the minor requirement that it carry the burden of proof on this issue, the majority obligingly lightens this burden “by the deference given to” the new administration’s claim. Id. As expected when judicial alchemy is at work, the majority cites no authority for this new creation.
Lest we lose interest in this mode of creative thinking, our attention is called to an “important caveat.” Ante at 1221 n. 10. “Reasonably soon” after the changeover does not necessarily mean what is says, as “an administration ought not to be deprived of a ‘reorganization’ defense simply because it took place at a relatively late point in its term of office.” Id. But, we are told, “changes made within days of a new administration’s ascent to power ordinarily would be more likely to reflect an improper political housecleaning.” Ante at 1222 n. 12. So, we can say with some “confidence,” that the “changeover” defense is available for changes that take place reasonably soon after the changeover in administration, which may mean anytime during the life of the administration, provided it is not too close to the changeover. It is hard to imagine how government has survived up to now without the benefit of such non-guidelines.
But the changeover defense has more to offer. It has a second prong. Ante at 1221. When faced with this defense, the public employee is caught in the prongs of a dilemma. The second prong skewers Mt. Healthy City Board of Education v. Doyle, 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977). No longer will the government be required to state non-political reasons as the primary motivating factor in dual motive actions against employees, if the action is short of discharge. Employers will be allowed to assume that their politically copesetic subordinates will be more helpful in implementing new policies, i.e., career governmental employees are not to be trusted to comply with their oath of office. As if this were not enough the factfinder must again give “deference” to the government’s explanation of its needs in this respect. Ante at 1221. Again the majority gives no authority for these new standards but requires us to accept them on faith. There is a limit to everything, even faith, and to my view, such unsupported arguments cannot be acceptable when dealing with a subject matter as fundamental as the associational rights of public employees.
The decision reached by this Court today is most unfortunate. It emasculates and downgrades core rights protected by the First Amendment, effectively insulating that most insidious, and difficult to prove, governmental personnel practice: political harassment. It is an unwarranted boon to unscrupulous politicians who will most assuredly take, and use, all the advice which has so generously been given. The best that I can say about this decision is that it runs contrary to the remedial nature of the Civil Rights legislation in question. I dissent.

. See Torres Hernández v. Padilla, Nos. 86-1643, 86-1644 (1st Cir. June 22, 1987); Agosto de Feliciano v. Aponte Roque, No. 86-1300 (1st Cir. Aug. 14, 1987).


. It should also be noted that many courts have applied this principle to the issue of patronage hiring as well. See Mazus v. Dep't of Trans., 629 F.2d 870, 873 (3d Cir.1980), cert. denied, 449 U.S. 1126, 101 S.Ct. 945, 67 L.Ed.2d 113 (1981); Rosenthal v. Rizzo, 555 F.2d 390, 392 (3d Cir.1977), cert. denied, 434 U.S. 892, 98 S.Ct. 268, 54 L.Ed.2d 178 (1977); Indiana State Employees Ass’n v. Indiana Republican State Cent. Comm., 630 F.Supp. 1194, 1196 (S.D.Ind.1986); Torres v. Grunkmeyer, 601 F.Supp. 1043, 1047 (D.Wyo.1984); Shakman v. Democratic Org., 481 F.Supp. 1315, 1327 and n. 8, 1328 (N.D.Ill.1979); McKenna v. Fargo, 451 F.Supp. 1355, 1357 (D.N.J.1978), aff'd, 601 F.2d 575 (1979). See abo Comment, Patronage and the First Amendment After Elrod v. Burns, 78 Colum.L.Rev. 468, 475-76 (1978); Comment, Political Patronage In Public Contracting, 51 U.Chi.L.Rev. 518, 527-28 n. 58 (1984). Contra Rutan v. Republican Party of Illinois, 868 F.2d 943, 949-51 (7th Cir.1989) (en banc), cert. granted, — U.S. —, 110 S.Ct. 48, 107 L.Ed.2d 17 (1989).


. 42 U.S.C. § 2000e et seq.; Falcon v. General Tel. Co. of Southwest, 626 F.2d 369 (5th Cir.), reh'g denied, 631 F.2d 732 (1980).


. 29 U.S.C. § 626(e)(1); E.E.O.C. v. Air Line Pilots Ass'n Int'l, 661 F.2d 90 (8th Cir.1981).


. 42 U.S.C. § 2000e et seq.; Price Waterhouse v. Hopkins, — U.S. —, 109 S.Ct. 1775, 104 L.Ed.2d 268 (1989); Kunda v. Muhlenberg College, 621 F.2d 532 (3d Cir.1980).


. 29 U.S.C. § 158(a)(1); NLRB v. St. Regis Paper Co., 674 F.2d 104 (1st Cir.1982).


. See, e.g., Limongelli v. Postmaster General of the United States, 707 F.2d 368 (9th Cir.1983) (age discrimination); Cartagena v. Secretary of the Navy, 618 F.2d 130 (1st Cir.1980) (race discrimination); Sweeney v. Bd. of Trustees of Keene State College, 604 F.2d 106 (1st Cir.1979) (gender discrimination), cert. denied, 444 U.S. 1045, 100 S.Ct. 733, 62 L.Ed.2d 731 (1980).


. See, e.g., Figueroa Rodriguez v. Aquino, 863 F.2d 1037, 1048-49 (1st Cir.1988) (Torruella, J., dissenting).